Case 2:18-cv-03353-ADS-ARL Document 21 Filed 03/04/19 Page 1 of 1 PageID #: 336



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MEYER, SUOZZI, ENGLISH & KLEIN, P.C.,

                               Plaintiff,
          -against-                                      Docket No.: 18-cv-3353 (ADS) (ARC)

 MATHEW K. HIGBEE, Esq.,                                 MOTION FOR
 NICK YOUNGSON,                                          DEFAULT JUDGMENT
 RM MEDIA, LTD.,
 and HIGBEE & ASSOCIATES,

                               Defendants.


        Plaintiff Meyer, Suozzi, English & Klein, P.C. (“Plaintiff”) hereby moves the Court
 pursuant to Federal Rule of Civil Procedure 55(b) and Local Civil Rule 55.2 to enter default
 judgment in favor of Plaintiff and against Defendants Nick Youngson and RM Media, Ltd.
 (together, the “RM Defendants”) on the grounds that the RM Defendants failed to answer or
 otherwise defend against the complaint, and a Certificate of Default has been duly issued by the
 Clerk of this Court.

 Dated:     Garden City, New York
            March 4, 2019

                                             MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
                                             By:           /s/
                                             Kevin Schlosser (kschlosser@msek.com)
                                             990 Stewart Avenue, Suite 300
                                             P.O. Box 9194
                                             Garden City, New York 11530-9194
                                             (516) 741-6565
                                             Attorneys for Plaintiff (Pro Se)
